UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1993


SHARON THOMAS,

                 Plaintiff - Appellant,

          v.

DAVIS M. PARKER, The University of North Carolina at Chapel
Hill, Registered Agent; ZACONJIA C. TITUS, Social Worker;
BONNIE B. HAMMERSLEY, Orange County Government, Registered
Agent, Department of Social Services; DENISE SHAFFER, Orange
County Department of Social Services, Assistant Director;
DUSTON LOWELL, Orange County Government, Program Manager;
MARY POWELL, Vanguard Professional Staffing, Registered
Agent; SUSAN BOYETTE,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:16-cv-00482-GCM)


Submitted:   January 17, 2017              Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sharon Thomas appeals the district court’s order dismissing

her civil complaint.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm.         Thomas v. Parker,

No. 3:16-cv-00482-GCM (W.D.N.C. July 28, 2016).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                      2